internal_revenue_service p o box cincinnati oh release number release date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil x county and state y state z college b minimum amount for freshmen c minimum amount for sophomores d minimum amount for juniors dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your purpose is to provide scholarships to students who are residents of x and in any event shall be residents of the state of y attending z the number of scholarships that will be awarded each year and the amount of each scholarship will vary depending on the amount of funds available to be distributed the scholarship is advertised on z’s website letter catalog number 58263t each year the trustee advises the scholarship committee of the amount of funds available to be awarded as scholarship the members of the scholarship committee review the scholarship applications and rank the applicants based on financial need the scholarship committee then submits its selection to the trustee along with the amount of the award the trust document names the president and the dean of students of z as the selection committee all scholarships are awarded an objective and non- discriminatory basis no scholarship may be awarded to any disqualified_person as defined in code sec_4946 eligible students must be in need of financial assistance with a particular emphasis on diligent students who may be average scholastically and not necessarily in the upper part of the class but who will be likely to benefit in terms of personal development the trustee provides a letter to each the trustee pays the scholarship proceeds directly to the university college the recipient attends for the benefit of the recipient university college specifying that the university college’s acceptance of the funds constitutes the university college’s agreement to i refund any unused portion of the scholarship if a scholarship recipient fails to meet any term or condition of the scholarship and ii notify the trustee if the scholarship recipient fails to meet any term or condition of the scholarship trustee will obtain the needed reports and grade transcripts from the scholarship recipient if the university school will not agree to such terms the the dollar amount of each scholarship each year shall be in the sole discretion of the trust committee of the trustee but in setting such amounts the trust committee shall attempt to make the total amount of each said scholarship approximately the equivalent in economic value and benefit to the recipient to that which would have been provided by scholarship during the academic year for a student of freshmen class standing at the beginning of the academic year in the amount of b fora student of sophomore class standing at the beginning of the academic year in the amount of c fora student of junior class standing at the beginning of the academic year in the amount of d each scholarship shall be paid in such increments and at such times during the academic year as the trust committee of the trustee shall determine you will maintain case histories showing recipients of your scholarships or educational grants including names addresses purposes of awards amount of each award manner of selection and the relationship if any to officers trustees or donors of funds to you letter catalog number 58263t you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded to investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds ensure other grants funds held by the grantee are used for their intended purposes and withhold further payments to grantee until you obtain grantees assurances that future diversions will not occur and the grantees will take extraordinary precautions to prevent future diversions from occurring you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether grantee is a disqualified_person establish the amount and purpose of each grant and establish that you under took the supervision and investigation of grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives letter catalog number 58263t e e all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
